Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 12/10/2021.
Allowable Subject Matter
Claims 9, 24, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 9, 24 recites a top end of the post is provided with a mechanical interface and the mechanical arm is fixedly connected to the mechanical interface. Claim 31 recites a mounting base coupled to the sixth joint, the mounting base having a top surface, wherein the extension plate has a bottom surface, the bottom surface having a mounting portion coupled to the top surface of the mounting base.
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 7, 10-12, 16-21, 24-27, 32, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0069920 (Naylor) in view of U.S. Patent Publication Number 2002/0082612 (Moll et al.)
Regarding claim 1, Naylor discloses as shown in Figure 3A, a laparoscope-holding robot system for laparoscopic surgery, comprising: a rack, wherein the rack comprises a base (bottom plate attached to column 318), a stationary post (column 318) immovably fixed to  the base, and a sliding sleeve (cylindrical portion of track mount assembly 316) on the post; and a mechanical arm (robotic arm 202, see paragraph [0027]) on the rack, wherein the mechanical arm is connected at one end thereof to the sliding sleeve, wherein the mechanical arm has at least six degrees of rotational freedom and at least one degree of translational freedom, and wherein one degree of translational freedom is provided to the mechanical arm by the sliding sleeve sliding on the post, wherein the first joint is connected to the sliding sleeve, wherein the first joint is connected to the sliding sleeve by an adapter flange.  See paragraph [0022].
	Naylor fails to disclose the rack is a trolley rack.
Moll et al., from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 5, where the system includes ; a trolley rack (trolley 300, see paragraph [0073]) and a mechanical arm (arm 312, see paragraph [0073]) provided on the trolley rack.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify laparoscope-holding robot system disclosed by Naylor by substituting the bottom plate of column 318 for the base of the trolley disclosed by Moll because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 2, 3, 10-12   Naylor discloses wherein the mechanical arm comprises a terminal joint (generally indicated as A) and an intermediate joint (generally indicated as B) respectively connected to a first connecting arm (generally indicated as C) and a second connecting arm (generally indicated as D), and the terminal joint comprises a first joint connected to the trolley rack, and a sixth joint (generally 
.

    PNG
    media_image1.png
    675
    907
    media_image1.png
    Greyscale

Regarding claim 7, Naylor in view of Moll discloses the trolley rack comprise a base (base connected to column 318) and a post 318 fixedly connected on the base and the arm provided on the post. See Figure 3A.

	Naylor fails to disclose the rack is a trolley rack.
Moll et al., from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 5, where the system includes ; a trolley rack (trolley 300, see paragraph [0073]) and a mechanical arm (arm 312, see paragraph [0073]) provided on the trolley rack.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify laparoscope-holding robot system disclosed by Naylor by substituting the bottom plate of column 318 for the base of the trolley disclosed by Moll because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 17-21, 25-27  Naylor discloses wherein the mechanical arm comprises a terminal joint (generally indicated as A) and an intermediate joint (generally indicated as B) respectively connected to a first connecting arm (generally indicated as C) and a second connecting arm (generally indicated as D), and the terminal joint comprises a first joint connected to the trolley rack, and a sixth joint (generally indicated as E) connected to a mounting seat of the surgical tool, wherein the intermediate joint comprises a second joint (genially indicated as F) rotationally connected to the first joint (A), a third joint (generally indicated as G) connecting the first connecting arm (C) and the second connecting arm (D), a fourth joint (generally indicated as H) rotationally connected to the second connecting arm (D) and a fifth joint (generally indicated as I) respectively rotationally connected to the fourth joint (H) and the sixth joint (E), wherein the first joint is provided with a wire pipe (horizontal extension adjacent arrow indicating A), .
.

    PNG
    media_image1.png
    675
    907
    media_image1.png
    Greyscale


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0069920 (Naylor) in view of U.S. Patent Publication Number 2002/0082612 (Moll et al.) as applied to claim 1 above, and further in view of U.S. Patent publication Number 2011/0277776 (McGrogan)
Regarding claim 4, Naylor discloses the second connecting arm is rotated with an axis of the third joint as a rotation axis; See Fig. 3a; but fails to disclose a maximum rotation angle of 360 degrees.
McGrogan, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 25A-25C, where second connecting arm is capable of being rotated with an axis of a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Naylor by substituting the third joint disclosed by Naylor for the one disclosed by McGrogan such that the second connecting arm is capable of being rotated with an axis of the third joint as a rotation axis a maximum rotation angle of 360 degree because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 5, Naylor discloses the first connecting arm is rotated with an axis of the second joint as a rotation axis; paragraph [0022]; but fails to disclose a maximum rotation angle of 180 degrees.
McGrogan, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 25A-25C, where first connecting arm is capable of being rotated with an axis of a second joint as a rotation axis a maximum rotation angle of 180 degrees, if it is rotated 180 degrees and no further. see paragraph [0181].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Naylor by substituting the second joint disclosed by Naylor for the one disclosed by McGrogan such that the first connecting arm is capable of being rotated with an axis of the second joint as a rotation axis a maximum rotation angle of 180 degree because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 6, GUOHUA discloses the first connecting arm is rotated with an axis of the second joint as a rotation axis; See Figure 3a; but fails to disclose a maximum rotation angle of 180 degrees.
McGrogan, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 2B, where first connecting arm (238) is capable of being rotated with an axis of a second joint as a rotation axis a maximum rotation angle of 180 degrees, if it is rotated 180 degrees and no further. see paragraph [0100].
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0069920 (Naylor) in view of U.S. Patent Publication Number 2002/0082612 (Moll et al.) as applied to claim 1 above, and further in view of CN 107260308 (Li, references made to English translation provided)
Regarding claim 8, Naylor fails to disclose an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.
Li, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 3, where the system includes an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange (arm connecting device 7, see paragraph [0039]) provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Naylor by substituting the means of attachment of the robotic arm disclosed by Naylor for the adapter flange disclosed by Li because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 13 and 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0069920 (Naylor) in view of U.S. Patent Publication Number 2002/0082612 (Moll et al.) as applied to claims 7 and 8 and 9 above, and further in view of U.S. Patent Publication Number 2018/0280095 (Lattimore)

Lattimore, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1 where the base includes at least one directional casters  (caster with pedal in either orientation II, III, see paragraphs [0038]) and at least one universal caster (caster with pedal in orientation I) having a braking function (moving the pedal  to orientation iv).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Naylor by substituting each of two of the casters disclosed by Naylor for a directional caster disclosed by Lattimore and each of the two other casters disclosed by Naylor for a universal caster because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0069920 (Naylor) in view of U.S. Patent Publication Number 2002/0082612 (Moll et al.) as applied to claim 16 above, and further in view of CN 107260308 (Li, references made to English translation provided)
Regarding claim 23, Naylor fails to disclose an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.
Li, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 3, where the system includes an adapter flange provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange (arm connecting device 7, see paragraph [0039]) provided on a side surface of the post and the mechanical arm is fixedly connected to the adapter flange.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Naylor by substituting the means of attachment of the robotic arm disclosed by Naylor for the adapter flange disclosed by Li because it would only require the simple substitution of one known alternative for another to produce KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 28 and 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0069920 (Naylor) in view of U.S. Patent Publication Number 2002/0082612 (Moll et al.) as applied to claim 16 and 23 and 24 above, and further in view of U.S. Patent Publication Number 2018/0280095 (Lattimore)
Regarding claims 28-30, Naylor fails to disclose a bottom of the base is provided with two directional casters and two universal casters having a braking function, respectively.
Lattimore, from the same field of endeavor teaches a similar laparoscope-holding robot system as shown in Figure 1 where the base includes at least one directional casters  (caster with pedal in either orientation II, III, see paragraphs [0038]) and at least one universal caster (caster with pedal in orientation I) having a braking function (moving the pedal  to orientation iv).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the laparoscope-holding robot system disclosed by Naylor by substituting each of two of the casters disclosed by Naylor for a directional caster disclosed by Lattimore and each of the two other casters disclosed by Naylor for a universal caster because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771